forth orders and determinations for which an appeal may be taken), we
                lack jurisdiction over this appeal. Accordingly, we
                             ORDER this appeal DISMISSED. 1

                                                                ,




                                                   Saitta


                                                                                  J.




                                                   Pickering


                cc: Hon. Adriana Escobar, District Judge
                     Deshawn Lamont Thomas
                     Robert G. Lucherini, Chtd.
                     Eighth District Court Clerk




                      1 To the extent that appellant is attempting to appeal from the
                district court's order denying his motion for default judgment and granting
                defendant's motion to dismiss, we determine that we lack jurisdiction to
                entertain that appeal as well, as it appears no written order or judgment
                has been entered in that regard. See Rust v. Clark Cnty. Sch, Dist., 103
                Nev. 686, 689, 747 P.2d 1380, 1382 (1987) (an oral pronouncement of an
                order or judgment is not valid for any purpose, and only a written order or
                judgment may be appealed).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A